                           Case 2:20-cv-00566-JAM-DMC Document 6 Filed 04/21/20 Page 1 of 3

                       1   Gregory B. Thomas (SBN 239870)
                           E-mail: gthomas@bwslaw.com
                       2   Michael A. Slater (SBN 318899)
                           E-mail: mslater@bwslaw.com
                       3   BURKE, WILLIAMS & SORENSEN, LLP
                           1901 Harrison Street, Suite 900
                       4   Oakland, CA 94612-3501
                           Tel: 510.273.8780 Fax: 510.839.9104
                       5
                           Attorneys for Defendant
                       6   COUNTY OF MODOC

                       7

                       8                                    UNITED STATES DISTRICT COURT
                       9                                EASTERN DISTRICT OF CALIFORNIA
                   10

                   11      B.T.H., a minor, T.J.H., a minor, and            Case No. 2:20-cv-00566-JAM-DMC
                           V.C.H., a minor, by Guardian Ad Litem
                   12      PAMELA HINTON,                                   STIPULATION AND ORDER TO EXTEND
                                                                            TIME FOR DEFENDANT COUNTY OF
                   13                         Plaintiffs,                   MODOC TO RESPOND TO THE
                                                                            COMPLAINT PURSUANT TO EASTERN
                   14      v.                                               DISTRICT LOCAL RULE 144(a)
                   15      COUNTY OF MODOC, MODOC
                           COUNTY SHERIFF MIKE
                   16      POINDEXTER, UNKNOWN MODOC
                           COUNTY CORRECTIONAL OFFICERS,
                   17      SUPERVISORS, AND UNKNOWN
                           MODOC COUNTY MEDICAL CARE
                   18      PROVIDERS, and DOES 1 through 50
                           inclusive,
                   19
                                              Defendants.
                   20

                   21

                   22              Plaintiffs B.T.H., a minor, T.J.H., a minor, and V.C.H., a minor, by Guardian Ad Litem

                   23      PAMELA HINTON’s (collectively “Plaintiffs”) and Defendant COUNTY OF MODOC (the

                   24      “County”) (collectively “the parties”), by and through their attorneys of record in the above-

                   25      captioned matter, hereby stipulate and agree that:

                   26              WHEREAS, Plaintiffs filed their Complaint on March 13, 2020 (Dkt. No. 1);

                   27              WHEREAS, Plaintiff served the County with the Summons and Complaint on March 26,

                   28      2020;
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                               STIPULATION & ORDER
  ATTO RNEY S AT LAW                                                                              2:20-CV-00566-JAM-DMC
      OAKLA ND
                           Case 2:20-cv-00566-JAM-DMC Document 6 Filed 04/21/20 Page 2 of 3

                       1           WHEREAS, the County’s responsive pleading is presently due on April 16, 2020;

                       2           WHEREAS, the parties are meeting and conferring pursuant to Judge John Mendez’s

                       3   March 16, 2020 “Order Re Filing Requirements” (Dkt. No. 3-2) to discuss the County’s

                       4   contemplated motion to dismiss and/or motion to strike certain portions of Plaintiffs’ Complaint;

                       5           WHEREAS, Local Rule 144(a) of the United States District Court for the Eastern District

                       6   of California provides that the parties may stipulate to extend time for responding to a complaint

                       7   without leave of Court so long as all parties affected by the extension consent and the extension is

                       8   no longer than 28 days;

                       9           WHEREAS, the parties have not previously stipulated to an extension of time for the

                   10      County to respond to the Complaint;

                   11              NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties,

                   12      through their respective counsel, that the County shall file its responsive pleading by May 14,

                   13      2020.

                   14              IT IS SO STIPULATED.

                   15      Dated: April 20, 2020                             LAW OFFICE OF LARRY L. BAUMBACH
                   16

                   17                                                        By:    /s/ Larry L. Baumbach
                   18                                                            Larry L. Baumbach
                                                                                 Attorneys for Plaintiffs
                   19                                                            B.T.H., a minor, T.J.H., a minor, and
                                                                                 V.C.H., a minor, by Guardian Ad Litem
                   20                                                            PAMELA HINTON
                   21
                           Dated: April 20, 2020                             BURKE, WILLIAMS & SORENSEN, LLP
                   22

                   23
                                                                             By: /s/ Michael S. Slater
                   24                                                           Gregory B. Thomas
                                                                                Michael A. Slater
                   25                                                           Attorneys for Defendant
                                                                                COUNTY OF MODOC
                   26

                   27

                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                                    STIPULATION & ORDER
  ATTO RNEY S AT LAW
                                                                          -2-
                                                                                                       2:20-CV-00566-JAM-DMC
      OAKLA ND
                           Case 2:20-cv-00566-JAM-DMC Document 6 Filed 04/21/20 Page 3 of 3

                       1          Under Eastern District of California Civil Local Rule 131(e) (Fed. R. Civ. P. 7), I attest

                       2   that I obtained concurrence in the filing of this document from all of the above signatories.

                       3

                       4   Dated: April 20, 2020                              BURKE, WILLIAMS & SORENSEN, LLP
                       5
                                                                              By:  /s/ Michael A. Slater
                       6                                                         Gregory B. Thomas
                                                                                 Michael A. Slater
                       7                                                         Attorneys for Defendant
                                                                                 COUNTY OF MODOC
                       8

                       9

                   10                                                   ORDER
                   11             The Court, having duly considered the parties stipulation set forth above, and good cause
                   12      appearing, orders as follows:
                   13             The County’s deadline to file a responsive pleading to Plaintiffs’ Complaint is extended to
                   14      May 14, 2020.
                   15             IT IS SO ORDERED.
                   16

                   17      Dated: 4/20/2020                                  /S/ John A. Mendez_______________________
                                                                             UNITED STATES DISTRICT COURT JUDGE
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                                    STIPULATION & ORDER
  ATTO RNEY S AT LAW
                                                                           -3-
                                                                                                       2:20-CV-00566-JAM-DMC
      OAKLA ND
